1. In an action on a fire insurance policy, in which the company denies that proof of loss was made’ within the stipulated period, it is prejudicial error for the trial court to reject testimony 'proffered by plaintiff in support of his allegation that he relied on statements made to him by the agent and adjuster of said company to the effect that there would be nothing further required by way of proof of loss or otherwise.
647. INSURANCE.
2. Payment of the policy having been refused on the ground that plaintiff was not the sole owner of the property, as shown by the deed therefore in which plaintiff and his wife appear as the grantees, it was prejudicial error for the trial court to exclude testimony offered by plaintiff to prove that he is such sole owner.
615. HUSBAND & WIFE.
3. The procuring of insurance by a wife in the name of her husband, is in the nature of a disclaimer that she possesses any interest in the ■ property, and an, admission that the property insured belongs to her husband.
For reference to full opinion, see Omnibus Index, last page, this issue.